 In the Matter of NATIONAL SEWING MACHINE COMPANYandINTER-NATIONAL ASSOCIATION OF MACHINISTS, INTERNATIONAL MOLDERSUNION, and METAL POLISHERS INTERNATIONAL UNIONCase No. 'R-568.Decided February 17, 1938Sewing Machine Manufacturing Industry-Investigation of Representatives:controversy concerning representation of employees: rival organizations; refusalof employer to recognize petitioning unions because of prior recognition of rivalorganization-UnitsAppropriate for Collective Bargaining:(1) foundry em-ployees; (2) polishing and plating department employees; (3) all other pro-duction and maintenance employees ; no controversy' among three petitioninglabor organizations, each claiming to represent a separate unit; history of col-lective bargaining relations in industry; desires ofmen-Representatives:proofof choice : membership in unions ; comparison of pay roll with union lists-Certification of Representatives:upon proof of majority representation.Mr. Stephen M. Reynolds,for the Board.Scott, MacLeish ct Falk,byMr. Joseph13T.Townsend,of Chicago,Ill., for the Company.Mr. Charles White,of Chicago, Ill., for the Polishers' Union.Mr. A. G. Skundor,of Belvidere, Ill., for the Machinists' Associa-tion.Mr. Albert S. O'Sullivan,of Belvidere, Ill., for the Employees'Council.Mr. David Rath,of Peoria, Ill., for the Molders' Union.Mr. Abraham J. Harris,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn October 15, 1937, International Association of Machinists, here-in called the I. A. M., International Molders' Union of North Amer-ica,,herein called the Molders' Union, and Metal Polishers, Buffers,Platers, and Helpers International Union,2 herein called the Polish-ers'Union, filed witho the Regional Director for the ThirteenthRegion (Chicago, Illinois) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesI Incorrectly named in the Petition as "International Molders Union."2 Incorrectly named in the Petition as "Metal Polishers Intl. Union."372 DECISIONS AND ORDERS373,of National Sewing Machine Company, Belvidere, Illinois, hereincalled the Company, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the National'Labor Relations Act, 49 Stat. 449, herein called the Act.On Novem-ber 8, 1937, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,.Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriate,hearing upon due notice.On December 2, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe I. A. M., the Molders' Union, the Polishers' Union, and theNational Sewing Machine Company Employees' Council, hereinicalled the Employees' Council, a labor organization claiming to rep-resent employees directly affected by the investigation.Pursuant tothe notice, a hearing was held on December 9, 1937, at Chicago, Illi-nois, before James Gibson Ewell, the Trial Examiner duly desig-nated by the Board. The Board, the Company, and the Employees'Council were all represented by counsel, and the I. A. M., the Mold-ers'Union, and the Polishers' Union were represented by their dulyauthorized representatives.All participated in the hearing.Full'opportunity to be heard, to examine and to cross-examine witnesses,_and to introduce evidence bearing on the issues was afforded all par-ties.During the course of the hearing the Trial Examiner made-several rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed. The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following:.FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is engaged in the manufacture and sale of sewingmachines, washing machines, and automobile heaters, and in a gen-eral contract business in the manufacture of screw machine productsand assemblies. Its plant is located at Belvidere, Illinois.The prin-cipal raw materials used in its plant are pig iron, steel, lumber, mo-tors, and washing machine attachments.Approximately 60 per centof them come from the States of Pennsylvania, Connecticut, Wiscon-sin,Alabama, Ohio, and Indiana, the remaining 40 per cent comingfrom within the State of Illinois.Approximately 75 per cent of theCompany's products are shipped to States other than Illinois and toseven foreign countries.Jobbers, mail-order houses, and department, .374NATIONAL LABOR RELATIONS BOARDstores throughout the United States handle the Company's products.Raw materials received by the Company are worth approximately$1,200,000 per annum.The Company's salesin the same period.aggregate approximately $2,500,000.II.THE ORGANIZATIONS INVOLVEDInternational Molders' Union of North America is a labor organi-zation affiliated with the American Federation of Labor, admittingto its membership all the molders, core makers, and foundry help.employed by the Company, excluding office workers and clerical and-supervisory employees.Metal Polishers, Buffers, Platers, and Helpers International Unionisa labor organization affiliated with the American Federation ofLabor, admitting to its membership all metal polishers, buffers,platers, and helpers in the polishing and plating department of theInternational Association of Machinists is a labor organization-affiliatedwith the American Federation of Labor, admitting to itsmembership, according to the financial secretary of its local or-ganization, all employees of the Company, excluding those in. thefoundry and polishing and plating department, office workers, andclerical and supervisory employees.National Sewing Machine Company Employees' Council is a labororganizationadmitting to its membership all employees of theCompany, excluding foremen, office employees, and stockholders.III.THE QUESTION CONCERNING REPRESENTATIONDuring the fall of 1937, the Molders' Union, I. A. M., and Polish-Union carried on an organization campaign among the Company'semployees which culminated on October 5, 1937, in a request to theCompany torecognizethe threeorganizationsas the exclusive bar-gaining agencies respectively for the employees they claimed. torepresent.These membership claims overlap and conflict with the member-ship claim of the Employees' Council.That organization wasformed in May 1937. The only qualification for membership therein,-aside fromthat of being a Company employee, was the payment of-25 cents dues monthly.The Council's dues records showed that paidmembership diminished from 579 members in June, to 473 in July,to 254 in Augusta Despite the Employees' Council's apparent lack3The Company's pay roll of October 10, 1937, contained 557 names,excluding clericaland supervisory employees.There is nothing in the record to show that there werefewer employees than that in August.It is evident that in August the Employees' Coun-.cil'smembership was less than a majority of the Company's non-clerical,non-supervisory.employees. DECISIONS AND ORDERS375of a majority membership, the Company recognized it as the em-ployees' exclusive collective bargaining representative.The only twoattempts of the Employees' Council to bargain collectively with theCompany were made in August and were fruitless.With a historyof a dwindling membership and unavailing attempts at collectivebargaining, the Employees' Council, in September, voted to suspenddues and further operations.Thereafter, on October 5, 1937, the three petitioning organizationssought the Company's recognition.The Company refused to recog-nize these organizations on the ground that recognition had alreadybeen granted to the Employees' Council.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries, and tends to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITSAt the hearing, the respective witnesses for the Molders' Union, thePolishers' Union, and the I. A. M. contended that appropriate unitsare (1) the foundry employees, excluding office workers and clericaland supervisory employees, (2) the polishing and plating departmentemployees, excluding office workers and clerical and supervisory em-ployees, and (3) all other production and maintenance employees ofthe Company, excluding office workers and clerical and supervisoryemployees.Thus, the I. A. M. claims an industrial unit, but is agree-able to recognizing the jurisdiction of the two claimant craft unions.The employees here engaged in the foundry and in the polishingand plating department have historically been recognized as separatecrafts, and the Molders' Union and the Polishers' Union have longengaged in collective bargaining on behalf of such employees uponsuch a craft basis.Here no other active labor organization claimsto represent such employees and the employees themselves, as wefind below, have expressed 'the- desire, to be represented upon such abasis.Under such circumstances we consider the units requested bythe petitioning unions to be appropriate.We find that the molders, core makers, and foundry help employedby the Company, excluding office workers and clerical and super-80535-38--25 376-NATIONAL LABOR RELATIONS BOARDvisory employees, constitute a unit appropriate for the purposes of col-,lective bargaining and that said unit will insure to such employees.the full benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.We find that the metal polishers, buffers, platers, and helpers em-,ployed by the Company in its polishing and plating department, ex-cluding office workers and clerical and supervisory employees, consti-,tute a unit appropriate for the purposes of collective bargaining andthat said unit will insure to such employees the full benefit of their,right to self-organization and to collective bargaining and otherwise-effectuate the policies of the Act.We find that the production and maintenance employees of theCompany, excluding clerical and supervisory employees, and exclud-ing the employees enumerated in the two preceding paragraphs con-stitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to such employees the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing, there was put into evid`e`nce the pay-roll list of theCompany as of October 10, 1937, excluding foremen, office employees,clerks, and supervisory employees.This contained 557 names, ofwhich 135 employees were in the foundry unit of the Company, 39employees in the polishing and plating unit, and the remainder inthe third unit hereinabove described in Section V.The Molders' Union submitted a list of 120 members in the foundryunit.Its financial secretary testified that the list was compiled fromthe paid memberships in that unit.The Polishers' Union similarly'submitted a list of 32 members in the polishing and plating unit andsubmitted for inspection during the hearing the 32 original member-ship application cards involved. It was testified that three of the sevennonmembers in the polishing unit had requested the Polishers' Unionto bargain for them with the Company. The I. A. M. similarly sub-mitted a list of 200 paid members in the third unit hereinabove de-scribed in Section V, and, in addition, a list of 22 applications formembership, six of which, it was testified, were partly paid.Thesemembership lists were admitted in evidence without objection andwere checked against the Company's pay roll.On the contrary, the proof of membership offered by the.Employees'Council was self-negating.No list of members for comparison withthe Company's pay roll or otherwise was introduced.As pointed outinSection III, hereinabove, whatever membership the Council hadonce had, had rapidly dwindled to such a point that it had decidedto suspend activities. DECISIONS AND ORDERS377'We find that the Molders' Union has been designated and, selectedby a majority of ,the employees in the first appropriate unit abovedescribed in Section V as_ their representative for the purposes ofcollective bargaining. It is, therefore, the exclusive representative ofall the employees in such unit for the purposes of collective bargain-ing, and we will so certify.We find that the Polishers' Union has been designated and selectedby a majority of the employees in the second appropriate unit abovedescribed in Section V as their representative for the purposes ofcollective bargaining.It is, therefore, the exclusive representativeof all' the employees in such unit for the purposes of collective bar-gaining, and we will so certify.We find that the I. A. M. has been designated and selected by amajority of the employees in the third appropriate unit above de-scribed in Section V, as their representative for the purposes of col-lective bargaining.It is, therefore, the exclusive representative ofall the employees in such unit for the purposes of collective bargain-ing, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affectingcommerce hasarisen concerning the repre-sentationof employees of National Sewing Machine Company, Belvi-dere,Illinois,withinthe meaning of Section 9 (c)'and Section 2 (6)and (7) of the National Labor Relations Act.2.The molders,core makers,and foundry help employed by theCompany, excludingoffice workers and clericaland supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining,within. the meaning,of Section 9 (b) ofthe NationalLabor Relations Act.3.International Molders' Union of North America is the exclusiverepresentative of all the employees in such unit for the purposes ofcollective bargaining, ww ithin the meaning ofSection 9(a) of theNational Labor Relations Act.4.The metal polishers, 'buffers, platers, and helpers employed bythe Company in its polishing and plating department, excludingofficeworkers and clerical and supervisory employees, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.5.Metal ,Polishers, Buffers, Platers, andHelpers InternationalUnion is the exclusive representative of all the employees in such unitfor the purposes of collective bargaining, within the meaning ofSection 9 (a) of the National Labor Relations Act. 378NATIONAL LABOR RELATIONS BOARD6.The production and maintenance employees of the Company,excluding clerical and supervisory employees, and excluding the em-ployees enumerated in paragraphs 2 and 4, hereinabove, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.7. International Association of Machinists is the exclusive repre-sentative of all the employees in such unit for the purposes of collec-tive bargaining, within the meaning of Section 9 (a) of the NationalLabor Relations Act..CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that International Molders' Union of NorthAmerica has been designated and selected by a majority of themolders, core makers and foundry help employed by National Sew-ing Machine Company, Belvidere, Illinois, excluding office workersand clerical and supervisory employees, as their representative forthe purposes of collective bargaining and that, pursuant to the provi-sions of Section-9 (a) of-the-Act, International Molders' UnionofNorth America is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment; andIT IS HEREBY CERTIFIED that Metal Polishers, Buffers, Platers, andHelpers International Union has been designated and selected by amajority of the metal polishers, buffers, platers, and helpers employedby National Sewing Machine Company, Belvidere, Illinois, in itspolishing and plating department, excluding office workers and cleri-cal and supervisory employees, as their representative for the pur-poses of collective bargaining and that, pursuant to the provisions ofSection 9 (a) of the Act, Metal -Polishers, Buffers, Platers, andHelpers International Union is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditions ofemployment; andIT IS HEREBY CERTIFIED that International Association of Machin-ists has been designated and selected by a majority of the produc-tion and maintenance employees of National Sewing Machine Com-pany, Belvidere, Illinois, excluding office workers and clerical andsupervisory employees and excluding the employees enumerated inthe two immediately preceding paragraphs of this Certification, as DECISIONS AND ORDERS379their representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, Inter-national Association of Machinists is the exclusive representative ofall such employees for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of, employment, and other condi-tions of employment.[SAME TITLE]SUPPLEMENTAL DECISIONANDORDERMarch 10, 1938On February 17, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Certification of Representa-tives in the above-entitled case by which the three petitioning unionstherein, International Molders' Union of North America, herein calledtheMolders' Union, Metal Polishers, Buffers, Platers, and IelpersInternational Union, herein called the Polishers' Union, and Inter-national Association of Machinists, herein called the I. A. M., werecertified as the exclusive representatives of the employees of NationalSewing Machine Company, Belvidere, Illinois, herein called theCompany, in the units decided by the Board to be appropriate, forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.In its Decision the Board found that the National Sewing' MachineCompany Employees' Council, herein called the Employees' Council,a labor organization claiming to represent employees directly affectedby the investigation, did not represent a majority of such employees.Thereafter, pursuant to notice served upon the counsel for or repre-sentatives of the Company, the I. A. M., the Molders' Union, the Pol-ishers' Union, and upon the Board, counsel for the Employees' Coun-cilpresented a petition to the Board on March 10, 1938, by whichpetition the Employees' Council requested a rehearing of the case.- Onthe same day oral argument was had before the Board, participatedin by counsel for the Employees' Council, the Company, and theI.A. M.The petition presented to the Board finds fault with the Board'sDecision and Certification of Representatives, in the main on the basisthat the facts as found by the Board in the record of the case do notreflect the true situation, and prays for a rehearing for the presenta-tion of evidence to show the facts.No claim is made that the Board'sDecision is not supported by the record.The claim is that the recordinadequately presents the Employees' Council's case. 380NATIONAL LABOR RELATIONS BOARDAt the hearing the Company and the Employees' Council were bothrepresented by counsel, participated in the hearing, and were given fullopportunity to be heard, to examine and cross-examine the witnesses,and. to, introduce evidence bearing on the issues., There, appeared aswitnesses in the case, among others, the president of the Company andthe president and three other officials of the Employees' Council.These were the persons best informed as to the extent to which theEmployees' Council represented the Company's employees.Not oneof these persons testified as to one word of the evidence which theEmployees' Council now states it would introduce if granted a rehear-ing.Furthermore, there is no showing of any sort that any of theevidence so sought to be introduced is newly discovered.On the con-trary, the proposed evidence in its very nature must have been knownto at least some of the witnesses who testified for the Employees'Council and the Company, for example, evidence concerning collec-tive bargaining activity now claimed in the petition to have been car-ried on by the Employees' Council during the time the hearing washeld.It is incredible that had this been a fact no one would have said,anything about it in his testimony.The petition of the Employees' Council will therefore be denied andthe certification of the Molders' Union, the Polishers' Union, and theI.A. M. as the exclusive representatives of the employees in the unitsdecided by the Board to be appropriate will be affirmed.ORDERThe National Labor Relations Board hereby :1.Orders that the petition 'of National Sawing Machine CompanyEmployees' Council be, and it hereby is, denied;2.Affirms the Certification of Representatives made by the Boardin the above-entitled case on February 17, 1938.Mr. DONALD WAKEFIELD SMITH took no part in the consideration ofthe above Supplemental Decision and Order.